                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7     BANK OF NEW YORK MELLON,                               Case No. 2:15-CV-1711 JCM (CWH)
                 8                                          Plaintiff(s),                    ORDER
                 9            v.
               10      SOUTHERN HIGHLANDS COMMUNITY
                       ASSOCIATION, et al.,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is plaintiff Bank of New York Mellon’s (“plaintiff”) motion for
               14
                      partial summary judgment.     (ECF No. 100).          Defendants Southern Highlands Community
               15
                      Association (the “HOA”) and SFR Investments Pool 1, LLC (“SFR”) filed separate responses
               16
                      (ECF Nos. 105, 109), to which plaintiff replied (ECF No. 114).
               17
                             Also before the court is the HOA’s motion for summary judgment. (ECF No. 101).
               18
                      Plaintiff filed a response (ECF No. 108), to which the HOA replied (ECF No. 112).
               19
                             Lastly before the court is SFR’s motion for summary judgment. (ECF No. 102). Plaintiff
               20
                      filed a response (ECF No. 108), to which SFR replied (ECF No. 113).
               21
                      I.     Facts
               22
                             This action arises from a dispute over real property located at 11122 Cantoria Court, Las
               23
                      Vegas, Nevada 89141 (“the property”). (ECF No. 1).
               24
                             In January 2006, Christopher England and Kristen England (“borrowers”) obtained a loan
               25
                      in the amount of $378,960.00 from Meridias Capital, Inc. (“Meridias”) to finance their purchase
               26
                      of the property. (ECF No. 100-1). Meridias secured the loan with a deed of trust, which names
               27
                      Meridias as the lender, Southwest Title Company as the trustee, and Mortgage Electronic
               28

James C. Mahan
U.S. District Judge
                1     Registration Systems, Inc. (“MERS”) as the beneficiary as nominee for the lender and lender’s
                2     successors and assigns. Id. Plaintiff obtained its interest in the deed of trust via an assignment
                3     recorded with the Clark County recorder’s office on December 7, 2010. (ECF No. 100-2).
                4             On January 14, 2011, the HOA, through its agent, Alessi & Koenig, LLC (“Alessi”),
                5     recorded a notice of delinquent assessment lien (“the lien”) against the property for borrowers’
                6     failure to pay the HOA assessments in the amount of $1,427.22. (ECF No. 100-3). On April 20,
                7     2011, the HOA recorded a notice of default and election to sell pursuant to the lien, stating that the
                8     amount due was $2,638.40 as of March 23, 2011. (ECF No. 100-4).
                9             In an attempt to exercise its right of redemption, on November 17, 2011, plaintiff requested
              10      from the HOA, through Alessi, the superpriority amount of the lien. (ECF No. 100-6 at 6–7). The
              11      HOA did not provide a statement of account or ledger for the property in response to plaintiff’s
              12      request. (ECF No. 100 at 4). Instead, on December 15, 2011, the HOA recorded a notice of
              13      trustee’s sale, stating that the amount due was $4,527.00. (ECF No. 100-5).
              14              Nevertheless, plaintiff calculated the superpriority amount of the lien by referencing a
              15      ledger received for another property in the same HOA. (ECF No. 100-6 at 9–11). After calculating
              16      the sum of nine months of common assessments for a home in the same HOA, plaintiff determined
              17      that the superpriority amount of the lien on the property was $495.00 and sent a check in that
              18      amount to Alessi on April 5, 2012.1 Id. at 13–15.
              19              Along with the check, plaintiff sent a letter to Alessi explaining that the check was for nine
              20      months of common assessments and that it was intended to “satisfy [plaintiff’s] obligations to the
              21      HOA as a holder of the first deed of trust against the property.” Id. Alessi refused the check and
              22      returned it to plaintiff. Id. at 17.
              23              On September 5, 2012, the HOA sold the property in a nonjudicial foreclosure sale. (ECF
              24      No. 100-7). SFR purchased the property at the foreclosure sale for $6,200.00. Id. On September
              25      19, 2012, the HOA recorded the deed of trustee’s sale. Id.
              26
                              1
                               Referencing a ledger for a different property in the same HOA, plaintiff discovered that
              27      the property at issue is subject to monthly, common assessments of $45.00. (ECF No. 100-6 at
                      10). By multiplying that figure by 9 to calculate nine months of common assessments on the
              28      property (and finding no evidence of any nuisance or abatement charges on the property), plaintiff
                      determined that the superpriority portion of the loan totaled $495.00. (ECF No. 100 at 4).
James C. Mahan
U.S. District Judge                                                   -2-
                1            On September 4, 2015, plaintiff initiated this action against the HOA and SFR, alleging
                2     four causes of action: (1) quiet title/declaratory judgment against SFR; (2) breach of NRS 116.1113
                3     against the HOA; (3) wrongful foreclosure against the HOA; and (4) “injunctive relief” against
                4     SFR. (ECF No. 1).
                5            On November 10, 2015, SFR filed an answer and counterclaims/third-party claims against
                6     plaintiff, MERS, and borrowers, alleging three causes of action: (1) quiet title/declaratory relief;
                7     (2) “preliminary and permanent injunction”; and (3) slander of title against plaintiff.2 (ECF No.
                8     17).
                9            Thereafter, on February 2, 2016, the HOA filed a third-party complaint against Alessi,
              10      alleging six causes of action: (1) implied indemnity; (2) contribution; (3) apportionment; (4)
              11      equitable indemnity; (5) breach of contract; and (6) “declaratory relief.” (ECF No. 43). The court
              12      now addresses plaintiff, SFR, and the HOA’s motions for summary judgment.
              13      II.    Legal Standard
              14             The Federal Rules of Civil Procedure allow summary judgment when the pleadings,
              15      depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,
              16      show that “there is no genuine dispute as to any material fact and the movant is entitled to a
              17      judgment as a matter of law.” Fed. R. Civ. P. 56(a). A principal purpose of summary judgment is
              18      “to isolate and dispose of factually unsupported claims.” Celotex Corp. v. Catrett, 477 U.S. 317,
              19      323–24 (1986).
              20             For purposes of summary judgment, disputed factual issues should be construed in favor
              21      of the non-moving party. Lujan v. Nat’l Wildlife Fed., 497 U.S. 871, 888 (1990). However, to be
              22      entitled to a denial of summary judgment, the nonmoving party must “set forth specific facts
              23      showing that there is a genuine issue for trial.” Id.
              24             In determining summary judgment, a court applies a burden-shifting analysis. The moving
              25      party must first satisfy its initial burden. “When the party moving for summary judgment would
              26      bear the burden of proof at trial, it must come forward with evidence which would entitle it to a
              27
              28             2
                               On October 31, 2016, MERS disclaimed its interest in the property and was dismissed
                      from this action. See (ECF No. 85).
James C. Mahan
U.S. District Judge                                                   -3-
                1     directed verdict if the evidence went uncontroverted at trial. In such a case, the moving party has
                2     the initial burden of establishing the absence of a genuine issue of fact on each issue material to
                3     its case.” C.A.R. Transp. Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000)
                4     (citations omitted).
                5            By contrast, when the nonmoving party bears the burden of proving the claim or defense,
                6     the moving party can meet its burden in two ways: (1) by presenting evidence to negate an essential
                7     element of the non-moving party’s case; or (2) by demonstrating that the nonmoving party failed
                8     to make a showing sufficient to establish an element essential to that party’s case on which that
                9     party will bear the burden of proof at trial. See Celotex Corp., 477 U.S. at 323–24. If the moving
              10      party fails to meet its initial burden, summary judgment must be denied and the court need not
              11      consider the nonmoving party’s evidence. See Adickes v. S.H. Kress & Co., 398 U.S. 144, 159–
              12      60 (1970).
              13             If the moving party satisfies its initial burden, the burden then shifts to the opposing party
              14      to establish that a genuine issue of material fact exists. See Matsushita Elec. Indus. Co. v. Zenith
              15      Radio Corp., 475 U.S. 574, 586 (1986). To establish the existence of a factual dispute, the
              16      opposing party need not establish a material issue of fact conclusively in its favor. It is sufficient
              17      that “the claimed factual dispute be shown to require a jury or judge to resolve the parties’ differing
              18      versions of the truth at trial.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626,
              19      631 (9th Cir. 1987).
              20             In other words, the nonmoving party cannot avoid summary judgment by relying solely on
              21      conclusory allegations that are unsupported by factual data. See Taylor v. List, 880 F.2d 1040,
              22      1045 (9th Cir. 1989). Instead, the opposition must go beyond the assertions and allegations of the
              23      pleadings and set forth specific facts by producing competent evidence that shows a genuine issue
              24      for trial. See Celotex, 477 U.S. at 324.
              25             At summary judgment, a court’s function is not to weigh the evidence and determine the
              26      truth, but to determine whether there is a genuine issue for trial. See Anderson v. Liberty Lobby,
              27      Inc., 477 U.S. 242, 249 (1986). The evidence of the nonmovant is “to be believed, and all
              28      justifiable inferences are to be drawn in his favor.” Id. at 255. But if the evidence of the

James C. Mahan
U.S. District Judge                                                    -4-
                1     nonmoving party is merely colorable or is not significantly probative, summary judgment may be
                2     granted. See id. at 249–50.
                3     III.    Discussion
                4             Plaintiff moves for summary judgment on its quiet title and “injunctive relief” claims
                5     against SFR, as well as its wrongful foreclosure and “breach of NRS 116.1113” claims against the
                6     HOA. See (ECF No. 100). SFR seeks summary judgment on its competing claims for quiet title
                7     and “preliminary and permanent injunction.” (ECF No. 102). The HOA moves for summary
                8     judgment on plaintiff’s wrongful foreclosure and “breach of NRS 116.1113” claims. (ECF No.
                9     101).
              10              As a preliminary matter, injunctive relief is a remedy, not a cause of action. See Ajetunmobi
              11      v. Clarion Mortg. Capital, Inc., 595 Fed. Appx. 680, 684 (9th Cir. 2014) (citation omitted).
              12      Accordingly, plaintiff and SFR’s purported causes of action for the same are dismissed. The court
              13      will now address the propriety of plaintiff’s remaining claims.
              14              a. Plaintiff’s motion for summary judgment
              15                              i. Quiet title
              16              Under Nevada law, “[a]n action may be brought by any person against another who claims
              17      an estate or interest in real property, adverse to the person bringing the action for the purpose of
              18      determining such adverse claim.” Nev. Rev. Stat. § 40.010. “A plea to quiet title does not require
              19      any particular elements, but each party must plead and prove his or her own claim to the property
              20      in question and a plaintiff’s right to relief therefore depends on superiority of title.” Chapman v.
              21      Deutsche Bank Nat’l Trust Co., 302 P.3d 1103, 1106 (Nev. 2013) (citations and internal quotation
              22      marks omitted). Therefore, a party must show that its claim to the property is superior to all others
              23      in order to succeed on a quiet title action. See Breliant v. Preferred Equities Corp., 918 P.2d 314,
              24      318 (Nev. 1996) (“In a quiet title action, the burden of proof rests with the plaintiff to prove good
              25      title in himself.”).
              26              Here, plaintiff argues that it is entitled to summary judgment because the HOA wrongfully
              27      rejected its tender of the superpriority portion of the lien. (ECF No. 100 at 5). In light of the
              28

James C. Mahan
U.S. District Judge                                                   -5-
                1     Nevada Supreme Court’s ruling in Bank of America, the court agrees. See Bank of America, N.A.
                2     v. SFR Invs. Pool 1, LLC, 427 P.3d 113, 121 (Nev. 2018).
                3            Under NRS 116.31166(1), the holder of a first deed of trust may pay off the superpriority
                4     portion of an HOA lien to prevent the foreclosure sale from extinguishing the deed of trust. See
                5     Nev. Rev. Stat. § 116.31166(1); see also SFR Investments, 334 P.3d at 414 (“But as a junior
                6     lienholder, BOA could have paid off the SHHOA lien to avert loss of its security . . .”). The
                7     superpriority portion of the lien consists of “the last nine months of unpaid HOA dues and
                8     maintenance and nuisance-abatement charges,” while the subpriority piece consists of “all other
                9     HOA fees or assessments.”        SFR Investments, 334 P.3d at 411; Horizons at Seven Hills
              10      Homeowners Association v. Ikon Holdings, LLC, 373 P.3d 66 (Nev. 2016).
              11             In Bank of America, the Nevada Supreme Court held that a foreclosure sale did not
              12      extinguish a first deed of trust when Bank of America, the holder of the deed of trust, used the
              13      HOA’s representations to calculate and tender the sum of nine months of delinquent assessments.
              14      Bank of America, 427 P.3d at 121. Although the superpriority portion of an HOA lien typically
              15      includes maintenance and nuisance abatement charges, the court held that “Bank of America
              16      tendered the correct amount to satisfy the superpriority portion of the lien . . . [because] the HOA
              17      did not indicate that the property had any charges for maintenance or nuisance abatement.” Id. at
              18      118.
              19             The Nevada Supreme Court’s holding in Bank of America controls the court’s analysis in
              20      this case. As in Bank of America, the HOA has not indicated that the property had any charges for
              21      maintenance or nuisance abatement. See Bank of America, 427 P.3d at 118. Thus, when plaintiff
              22      sent a check for nine months of assessments to the HOA, it properly tendered the superpriority
              23      portion of the lien. Indeed, it makes no difference that plaintiff relied on a ledger from a different
              24      property subject to the same HOA common assessments to calculate the amount of the
              25      superpriority portion of the lien, as plaintiff tendered an amount that undisputedly represented nine
              26      months of assessments. See id. at 118. See also Tyrone & In-Ching, LLC v. U.S. Bank, N.A., 430
              27      P.3d 533 (Nev. 2018); NV Eagles, LLC v. Christiana Trust, 429 P.3d 1254 (Nev. 2018).
              28

James C. Mahan
U.S. District Judge                                                   -6-
                1             Therefore, the nonjudicial foreclosure sale did not extinguish the deed of trust. See id. at
                2     121 (“It follows that after a valid tender of the superpriority portion of an HOA lien, a foreclosure
                3     sale . . . cannot extinguish the first deed of trust”).
                4                             ii. Breach of NRS 116.1113 and wrongful foreclosure
                5             In its prayer for relief, plaintiff requests “[a]n order declaring that SFR purchased the
                6     property subject to [plaintiff’s] senior deed of trust.” (ECF No. 1 at 13). The other relief requested
                7     is phrased in the alternative. Id. Therefore, because the court grants summary judgment for
                8     plaintiff on its quiet title claim, plaintiff has received the relief it requested. Therefore, the court
                9     will dismiss as moot plaintiff’s second and third causes of action. See Bank of Am., N.A. v. Falcon
              10      Point Ass’n, 2018 U.S. Dist. LEXIS 167719, *21-22 (D. Nev. Sept. 28, 2018).
              11                             iii. SFR’s counterclaims
              12              Plaintiff also moves for summary judgment on SFR’s counterclaims. (ECF No. 100). As
              13      the court has already granted summary judgment for plaintiff on its quiet title claim, the court will
              14      also grant plaintiff’s motion for summary judgment on SFR’s counterclaim to quiet title.
              15      Additionally, the court will grant plaintiff’s motion for summary judgment as to SFR’s slander of
              16      title claim.
              17              The elements of a claim for slander of title are: (1) that the words spoken were false; (2)
              18      malice; and (3) special damages. Rowland v. Lepire, 662 P.2d 1332, 1335 (Nev. 1983). SFR
              19      alleges that plaintiff “maliciously and falsely slandered SFR’s title to the [property] when [it]
              20      recorded documents” against the property following the HOA foreclosure sale. (ECF No. 17 at
              21      19). As the court has already determined that plaintiff is entitled to quiet title in this case, SFR’s
              22      claim for slander of title must fail.
              23              Accordingly, the court grants summary judgment in favor of plaintiff on SFR’s
              24      counterclaims.
              25              b. SFR’s motion for summary judgment
              26              As the court has already granted summary judgment for plaintiff on its quiet title claim and
              27      SFR’s counterclaims, the court will deny SFR’s motion for summary judgment in its entirety.
              28      ...

James C. Mahan
U.S. District Judge                                                      -7-
                1            c. The HOA’s motion for summary judgment
                2            The HOA has filed third-party claims against Alessi for: (1) implied indemnity; (2)
                3     contribution; (3) apportionment; (4) equitable indemnity; (5) breach of contract; and (6)
                4     “declaratory relief.” (ECF No. 43). As the court has dismissed plaintiff’s claims against the HOA,
                5     the court will dismiss the HOA’s third-party claims against Alessi as moot. The court will also
                6     deny the HOA’s motion insofar as it seeks summary judgment on plaintiff’s quiet title claim.
                7     IV.    Conclusion
                8            As a result of the foregoing, plaintiff has demonstrated that its deed of trust continues to
                9     encumber the property, and that SFR has taken title subject to its deed of trust. No other relief is
              10      granted, and all other claims, counterclaims, and third-party claims are dismissed.
              11             Accordingly,
              12             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion for
              13      summary judgment (ECF No. 100) be, and the same hereby is, GRANTED in part and DENIED
              14      in part, consistent with the foregoing.
              15             IT IS FURTHER ORDERED that the HOA’s motion for summary judgment (ECF No.
              16      101) be, and the same hereby is, DENIED.
              17             IT IS FURTHER ORDERED that SFR’s motion for summary judgment (ECF No. 102)
              18      be, and the same hereby is, DENIED.
              19             The clerk is instructed to enter judgment accordingly and close the case.
              20             DATED January 7, 2019.
              21                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -8-
